United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 03-30062
                       Conference Calendar



PARADISE VILLAGE CHILDREN’S HOME INC.; ET AL.;

                                   Plaintiffs,

ZEONIA LIGGINS; LILLIAN OVERTON; LORETTA LIGGINS;
ROBIN JACKSON; DORIS KEY; J.R. LIGGINS; HENRY LIGGINS, SR.;
CHARLES H. BRADFORD; WALTER KEY, JR.; BELINDA BONNETT,

                                   Plaintiffs-Appellants,

versus

UNITED STATES OF AMERICA; MICHAEL B. TAYLOR,
State Director Rural Development LA State Office;
DOYLE ROBINSON, Field Representative Rural Development
Louisiana State Office and His Personal Capacity; TERRY A.
DOUGHTY, Attorney & In His Personal Capacity; ALLEN FREEMAN;
IVORY SMITH; HAZEL LIVINGSTON; ELOISE RABON; ARTHUR HAMLIN;
WAYNE BINGS; MOREHOUSE ECONOMIC DEVELOPMENT CORP.,
Development District A Louisiana Corporation thru Its
Registered Agent James Christmas; INNOVATIVE INTELLIGENCE
INSTITUTE,

                                   Defendants-Appellees,

CHARLES HERRING; CHARLES THEUS,

                                   Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-0603
                       --------------------
                            No. 03-30062
                                 -2-

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The plaintiffs-appellants appeal the dismissal of their

claims filed under the Federal Tort Claims Act, 28 U.S.C. § 2671

et seq.    They argue that the district court erred insofar as it

held that Paradise Village Children’s Home, Inc. could not

proceed pro se because it was a corporate entity.    However, “a

corporation can appear in a court of record only by an attorney

at law.”    Southwest Express Co. v. Interstate Commerce Comm’n,

670 F.2d 53, 55 (5th Cir. 1982).   Appellants’ argument that J. R.

Liggins is constitutionally entitled to proceed pro se on behalf

of the corporation is therefore rejected.

     Insofar as the appellants have requested in the alternative

that they be afforded additional time in which to retain counsel

and amend their complaint, that request is DENIED.    The appellants

have failed to address any of the district court’s rulings that

served as the basis for the dismissal of their claims, and they

have therefore waived their review.    See Yohey v. Collins,

985 F.2d 222, 228 (5th Cir. 1993).    The appeal is therefore

frivolous and is dismissed as such.    See 5TH CIR. R. 42.2; Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.